Citation Nr: 0109551	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to eligibility for 
Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999, decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's spouse had no recognized military service with 
the Armed Forces of the United States and was not eligible 
for VA benefits. 

In a letter dated in October 1986, the RO informed the 
appellant that the veteran had no recognized service.  The 
appellant did not appeal this determination.  Although the RO 
has considered the current claim of eligibility for VA 
benefits on a de novo basis, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 11 Vet. App. 374, 377 (1998).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to eligibility for 
VA benefits was
disallowed by the RO in October 1986 in the absence of 
recognized service in the United States military by her 
husband.  It became final absent the appellant's appeal. 

 Evidence submitted since the RO's October 1986 decision is 
merely cumulative of previously submitted evidence; and is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's October 1986 decision finding that the 
appellant's spouse had no recognized service is final.  38 
U.S.C.A. § 7105 (West 1991); 20 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence submitted since the RO's October 1986 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence of record at the time of the RO's October 1986 
decision was as follows:

In April 1986, the appellant submitted a copy of an 
enlistment record from the Commonwealth Army of the 
Philippines that purports to show her husband's military 
service.

In a claim received in April 1946, the appellant reported 
that her spouse had service with the United States Armed 
Forces Far East, from November 1941 to June 1946.

The appellant submitted a copy of a Commonwealth of the 
Philippines, Philippine Army Form 55, in which it was 
reported that the appellant's spouse had enlisted in November 
1941 as a Philippine Army Reservist, and was discharged in 
August 1946 from the First Signal Operation Battalion of the 
Philippine Army.  It was reported that he had qualifications 
as a squad leader and signal supply technician, but had 
participated in no engagements, skirmishes, campaigns, or 
special operations.

The RO requested verification of the claimed military service 
from the service department.  In September 1986, the United 
States Army Reserve Personnel Center (ARPERCEN) reported that 
the appellant's spouse had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  

In October 1986, the RO informed the appellant that her claim 
for benefits was disallowed because her spouse had no 
recognized service the United States Armed Forces.  The 
appellant did not appeal this decision.

In September 1989, the appellant submitted a letter to the RO 
in which she insisted she was entitled to VA benefits, but 
did not submit any additional evidence with the letter.  In 
July 1999, the appellant requested a VA Form 21-534 and 
enclosed a copy of her husband's death certificate.  In July 
1999, the RO again informed the appellant that she was 
ineligible for VA benefits.  In August 1999, the appellant 
submitted another letter to the RO again insisting her 
entitlement to VA benefits but submitted no additional 
evidence.

In October 1999, VA received a completed VA Form 21-534, 
"Application for Dependency and Indemnity Compensation, 
Death Benefits and Accrued Benefits by a Surviving Spouse," 
signed by the appellant.  She reported that he was a member 
of the First Signal Battalion in the Philippine Army from 
November 1941 to May 1945.  She also asserted that he had 
been a prisoner of war for more than 30 days.  However, she 
did not submit any new service information regarding her 
spouse to support her claim.  

In November 1999, the RO denied the appellant's claim because 
their records showed that her spouse did not have the 
required military service to be eligible for VA benefits.  
The appellant filed a notice of disagreement in February 2000 
and her appeal was certified to the Board in May 2000.

In her substantive appeal dated in May 2000, the appellant 
asserted that her husband was a prisoner of war from April to 
July 1942.  She also reported that she was submitting a 
"special order" dated in December 1945 from the 
"Philippine Army Headquarters 1st signal base dept company 
APO 75," and that her husband had been promoted to corporal.  
The record does not contain this document.

A notation on the Philippine Army Form 55, received in April 
1986, indicates that the information contained on the form 
was sent to ARPERCEN in June 2000.

In a "Memorandum for File" dated in June 2000, an 
adjudication officer at the RO wrote that VA had contacted 
ARPERCEN and that the service department had certified that 
the appellant's spouse had no valid military service.  There 
is no indication that the appellant was notified of the 
memorandum.  


Eligibility for VA Benefits

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran of World War II for one year or more 
prior to the veteran's death, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage, or prior to January 1, 1957.  38 U.S.C.A. § 
1541 (West 1991).  The term "veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  
38 C.F.R. § 3.1(d) (2000).  Service in the Regular Philippine 
Scouts is included for pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. § 
3.8(a) (2000).  Service as a Philippine Scout in the Regular 
Army inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c), 
(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions:  
(1) the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  
38 C.F.R. § 3.203(a).

Finality/New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

The requirement for new and material evidence applies to 
claims that were previously denied because status as a 
veteran was not established.  D'Amicho v. West, 209 F.3d 1322 
(Fed. Cir. 2000).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim. 

After the RO denied the appellant's claim in November 1999, 
it informed her of her appellate rights.  The RO also 
provided to the appellant the necessary legal definitions 
pertaining to her claim in a statement of the case dated in 
March 2000.  Finally, in June 2000, the RO informed the 
appellant of her right to give testimony and submit any 
additional evidence prior to the Board deciding her claim.  
Based on the foregoing, VA has fulfilled any notice 
requirements under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103). 

Analysis

First, the Board notes that in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 
38 C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously announced in Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of the claims based on 
materiality.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

In October 1986, the RO informed the appellant that her claim 
for benefits was disallowed in the absence of recognized 
service in the United States military by her spouse.  This is 
the last final decision regarding this case.  

Since this decision, the appellant has not submitted any 
competent evidence in support of her claim regarding her 
spouse's service in the United States military.  The 
appellant has advanced a new contention that the veteran was 
a prisoner of war.  However, as discussed above, the law 
requires that the service department certify the nature of 
her spouse's service.  Her statements are not probative of 
whether her spouse had recognized service.

The "Memorandum for File" contains information previously 
reported.  The Memorandum was not previously supplied to the 
appellant.  As such, its use to deny the appellant's claim 
would be a violation of fair process requirements imposed by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Austin v. Brown, 6 
Vet App 547 (1994), Thurber v. Brown, 5 Vet App 119 (1993).  
Were the Board to use such evidence to deny the appellant's 
claim, it would be necessary to either remand the claim to 
the RO, or suspend consideration of the claim while it 
provided her with an opportunity to review and offer argument 
and evidence as to the evidence.  Id. 

Regulations also require that a supplemental statement of the 
case be issued where relevant evidence is received after the 
statement of the case has been issued.  38 C.F.R. § 19.31 
(2000).

However, since the memorandum contains information previously 
made known to the appellant, and since it is possible to 
decide her claim without reliance on the memorandum, the 
Board finds that remand is not necessary in this case.  See 
Booten v. Brown, 8 Vet App 368 (1995) (holding that any fair 
process violation was harmless where the evidence was not 
relied upon in denying the appellant's claim).

In essence, the appellant is seeking to reopen her claim by 
submitting additional arguments.  However, because her claim 
requires evidence from the service department, her 
contentions, standing alone, are not probative and therefore 
are not material.  The Board finds that no new and material 
evidence has been submitted in support of the appellant's 
claim, therefore the claim remains denied. 


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to basic eligibility for VA benefits 
remains denied.



		
	Mark D. Hindin
                                     Member, Board of 
Veterans' Appeals

